Memorandum by the Court.
The order should be modified to strike paragraphs 6, 7, 8, 9, 10 and 12 of the complaint, with $10 costs and disbursements to appellants and, as so modified, affirmed, with leave to respondent to replead. It is not apparent that the allegations of those paragraphs are relevant to the cause of action stated and they are at most evidentiary. They should, therefore, be stricken under rule 103 of the Rules of Civil Practice, although upon the trial the matter contained therein may become material and relevant to establish respondent’s cause of action and be admitted into evidence.